DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/05/2022 which amended claims 1, 3-6, 8 and 10-11, added new claims 13-17 and cancelled claims 1 and 10. Claims 2-9 and 11-22 are currently pending in the application for patent.

Allowable Subject Matter
Claims 2-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an area of a first one of the divided areas receiving a longest one of the peak wavelengths of the plurality of peak wavelengths is larger than an area of a second one of the divided areas receiving a shortest one of the peak wavelengths of the plurality of peak wavelengths.
This limitation in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.
Regarding Claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an area of a first one of the 
This limitation in combination with the other limitations of claim 15 renders the claim non-obvious over the prior art of record.
Regarding Claim 17, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious each divided area of the diffraction devices receives the peak wavelength of the light of the first color for which the divided area is optimized simultaneously.
This limitation in combination with the other limitations of claim 17 renders the claim non-obvious over the prior art of record.

As it pertains to claim 13, Lu (US 2010/0002196) discloses a projector (Figure 1), comprising: 
an illuminator (Figure 1; Multi-Laser Beam Generator 100 and Beam Switching Device 200); 
a light intensity modulation device (Figure 1; Transmissive Light Valve 400) that performs intensity modulation on illumination light from the illuminator (Figure 1; Multi-Laser Beam Generator 100 and Beam Switching Device 200) to generate a projection image (see Figure 1 and Paragraph [0033]; wherein it is disclosed that the red beam, the green beam and the blue beam of different emergent angles are guided onto the pixels of the transmissive light valve 400 in order to achieve the imaging purpose); and 

a light source unit (Figure 1; Multi-Laser Beam Generator 100) that emits light of at least a first color (see Table 1-1 and Paragraph [0052]; wherein the light of the first color is being interpreted as the yellow light which is generated by the simultaneous emission of red and green beams emitted during time spot t1), wherein the light of the first color includes a plurality of peak wavelengths that are different from each other (see Paragraph [0052]; wherein green and red light beams inherently have peak wavelengths that are different from each other); and 
a diffraction device (Figure 1; Beam Splitter Part 210) that includes a plurality of divided areas (see Figure 5; wherein beam splitting regions 2101-2106 make up the plurality of divided areas), wherein the diffraction device (Figure 1; Beam Splitter Part 210) displays, in each of the divided areas (Figure 5; Beam Splitting Regions 2101-2106), a different diffraction pattern, wherein the different diffraction patterns are optimized for a different corresponding peak wavelength out of each of the plurality of peak wavelengths included in the light of the first color emitted by the light source unit (see Paragraph [0052]; wherein the beam splitting region 2102 is optimized for the green beam 102 and the beam splitting region 2101 is optimized for the red beam 101), and wherein each divided area (Figure 5; Beam-Splitting Regions 2101 and 2102) in the plurality of divided areas (Figure 5; Beam Splitting Regions 2101-2106) receives light at the corresponding peak wavelength out of the plurality of peak wavelengths for which the diffraction pattern is optimized (see Paragraph [0052]).

As it pertains to claims 15 and 17, Lu (US 2010/0002196) discloses an illuminator (Figure 1; Multi-Laser Beam Generator 100 and Beam Switching Device 200) comprising: 
a light source unit (Figure 1; Multi-Laser Beam Generator 100) that emits light of at least a first color (see Table 1-1 and Paragraph [0052]; wherein the light of the first color is being interpreted as the yellow light which is generated by the simultaneous emission of red and green beams emitted during time spot t1), wherein the light of the first color includes a plurality of peak wavelengths that are different from each other (see Paragraph [0052]; wherein green and red light beams inherently have peak wavelengths that are different from each other); and 
a diffraction device (Figure 1; Beam Splitter Part 210) that includes a plurality of divided areas (see Figure 5; wherein beam splitting regions 2101-2106 make up the plurality of divided areas), wherein the diffraction device (Figure 1; Beam Splitter Part 210) displays, in each of the divided areas (Figure 5; Beam Splitting Regions 2101-2106), a different diffraction pattern, wherein the different diffraction patterns are optimized for a different corresponding peak wavelength out of each of the plurality of peak wavelengths included in the light of the first color emitted by the light source unit (see Paragraph [0052]; wherein the beam splitting region 2102 is optimized for the green beam 102 and the beam splitting region 2101 is optimized for the red beam 101), and wherein each divided area (Figure 5; Beam-Splitting Regions 2101 and 2102) in the plurality of divided areas (Figure 5; Beam Splitting Regions 2101-2106) receives light at the corresponding peak wavelength out of the plurality of peak wavelengths for which the diffraction pattern is optimized (see Paragraph [0052]).
With regards to claim 13, Lu does not teach, suggest or render obvious an area of a first one of the divided areas receiving a longest one of the peak wavelengths of the plurality of peak wavelengths is larger than an area of a second one of the divided areas receiving a shortest one of the peak wavelengths of the plurality of peak wavelengths.
With regards to claim 15, Lu does not teach, suggest or render obvious an area of a first one of the divided areas receiving a longest one of the peak wavelengths of the plurality of peak wavelengths is larger than an area of a second one of the divided areas receiving a shortest one of the peak wavelengths of the plurality of peak wavelengths.
With regards to claim 17, Lu does not teach, suggest or render obvious each divided area of the diffraction devices receives the peak wavelength of the light of the first color for which the divided area is optimized simultaneously.
The dependent claims, claims 2-9, 11-12, 14, 16 and 18-22, are likewise allowable by virtue of their dependency upon allowable independent claims 13, 15 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882